Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed on 1-4-21 has been entered and fully considered by the examiner.

Allowable Subject Matter
Claims 1, 2, 4-12, and 14-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, Jeong and Laukkanen disclose an electronic device as discussed in the previous rejection.  Additionally, Miyake discloses an electronic display wherein the orientation of the rotatable display is adjusted, as discussed in the previous rejection of claim 3.

However, as the applicant properly argues, Miyake only teaches wherein the resolution is transmit in the “horizontally long angle of view” and so fails to include orientation information (instead transmitting a separate “rotation angle”).

Brogan et al. (US 2013/0109371) discloses an electronic device wherein a motor is used to rotate the orientation of a display, however still fails to teach or suggest wherein the rotation is “based on the information on the resolution.”

Therefore, none of the currently cited references of record teaches or suggest wherein the processor is used in order to cause an orientation of a rotatable display of the external device to be arranged “based on the information on the resolution”.

Claim 11 recites similar limitations, and so is allowable for the same reasons.

Claims 2, 4-10, 12, and 14-20 are dependent upon claims 1 and 11, and so are allowable for the same reasons.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN M BLANCHA whose telephone number is (571)270-5890.  The examiner can normally be reached on Monday to Friday, 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen can be reached on 5712727772.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JONATHAN M BLANCHA/Primary Examiner, Art Unit 2691